Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00230-CR

                                   IN RE Jose Angel VACA, ET AL.

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 27, 2022

PETITION FOR WRIT OF PROHIBITION DISMISSED FOR WANT OF JURISDICTION

           On April 19, 2022, Relators filed a petition for a writ of prohibition. After considering the

petition, the record, and the letter from the office of the Kinney County Attorney, this court

concludes it is without jurisdiction over this petition. TEX. GOV’T CODE ANN. § 22.221(a); Tex.

Emp’rs’ Ins. Ass’n v. Kirby, 152 S.W.2d 1073 (Tex. 1941). Accordingly, the petition for writ of

prohibition is dismissed. See In re De Los Santos, No. 14-16-00749-CV, 2016 WL 5342805, at *1

(Tex. App.—Houston [14th Dist.] Sept. 22, 2016, orig. proceeding) (mem. op.); See also In re



1
  This proceeding arises out of Cause No. 10347CR, styled The State of Texas VS. Manuel Antonio Ramirez Reyes;
Cause No. 10354CR styled The State of Texas VS. Jose Angel Vaca; Cause No. 10356CR styled The State of Texas
VS. Jesus Alfredo Solis Carrizales; Cause No. 10361CR styled The State of Texas VS. Jose Alfredo Crisofer Aguirre
De Leon; Cause No. 10362CR styled The State of Texas VS. Roberto De Jesus Diaz Gonzales; Cause No. 10363CR
styled The State of Texas VS. Isacc De Dios Diaz; Cause No. 10364CR styled The State of Texas VS. Jorge Favian
Dominguez Ortiz; Cause No. 10365CR styled The State of Texas VS. Pedro De La Cruz Montejo; Cause No. 10366CR
styled The State of Texas VS. Luis Miguel Ramirez Perez; and Cause No.10367CR styled The State of Texas VS.
Gabriel Colorado Carrillo, pending in the County Court, Kinney County, Texas, the Honorable Tully Shahan
presiding.
                                                                           04-22-00230-CR


Drake, No. 05-21-00570-CV, 2021 WL 3073311, at *1 (Tex. App.—Dallas July 20, 2021, orig.

proceeding) (mem. op.).

                                            PER CURIAM

DO NOT PUBLISH




                                          -2-